        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JENNIFER LYNN RAY, FANCY          )
MITCHAM, and DEBORAH RINGO        )
on behalf on themselves and all those
                                  )
similarly situated who consent to )                 Civil Action No.
representation,                   )
                                  )                 FLSA Collective Action
     Plaintiffs,                  )                 Jury Trial Demanded
                                  )
v.                                )
                                  )
FANNIE’S, INC. d/b/a FANNIE’S     )
CABARET, a Georgia Corporation,   )
MICHAEL W. FULTON, an individual, )
and RICK PEFFER, an individual,   )
                                  )
     Defendants.

                        COLLECTIVE ACTION COMPLAINT

      COME NOW Plaintiffs Jennifer Lynn Ray (“Plaintiff Ray”), Fancy Mitcham

(“Plaintiff Mitcham”), and Deborah Ringo (“Plaintiff Ringo”) (collectively

“Plaintiffs”), on behalf of themselves and all those similarly situated who consent to

representation by and through their undersigned counsel, and file this Collective

Action Compliant (the “Complaint”) against Defendants Fannie’s, Inc. d/b/a

Fannie’s Cabaret (“Defendant Fannie’s”), Michael W. Fulton (“Defendant Fulton”),

and Rick Peffer (“Defendant Peffer”) (collectively “Defendants”) pursuant to

§ 216(b) of the Fair Labor Standards Act of 1938, and in support thereof would

further state as follows:
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 2 of 14




                                 INTRODUCTION

      1.     The instant action arises from Defendants’ violations of Plaintiffs’

rights under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., as amended

(hereinafter “FLSA”), and specifically the provisions of the FLSA found at § 216(b)

to remedy violations of minimum wage and the overtime provisions of the FLSA by

Defendants which have deprived Plaintiffs and those similarly situated of their

lawful minimum and overtime wages.

      2.     Plaintiffs bring this action as a collective action on behalf of themselves

and all other similarly situated employees who consent to representation, pursuant

to 29 U.S.C. § 216(b).

      3.     Other current and former employees similarly situated of Defendants

are also entitled to receive minimum wage and overtime compensation for the

reasons alleged in this Complaint.

      4.     Plaintiffs may be permitted to maintain this action “for and on behalf

of [themselves] . . . and other employees similarly situated.” 29 U.S.C. § 216(b).

      5.     Any similarly situated current or former employee of Defendants

wishing to become a party plaintiff to this action must provide her “consent in

writing to become such a party,” and such consent must be filed with this Court. 29

U.S.C. § 216(b).




                                           2
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 3 of 14




      6.        This action is brought to recover unpaid minimum and overtime wages

owed to Plaintiffs and other current and former dancers of Defendants who are

similarly situated to Plaintiffs, pursuant to the FLSA.

      7.        Plaintiffs and any collective group similarly situated were or are

improperly classified as independent contractors by Defendants working as

entertainers.

      8.        During the term of work of Plaintiffs, and for at least three years prior

to the filing of this Complaint in the case of any collective group similarly situated,

Defendants committed widespread violations of the FLSA by failing to compensate

workers at the legally appropriate minimum and overtime wages.

      9.        Plaintiffs and all similarly situated current and former workers of

Defendants who elect to participate in this action seek unpaid minimum and

overtime wages, an equal amount of liquidated damages, reimbursement of all fees

or kickbacks paid to Defendants by Plaintiffs, attorneys’ fees, costs, and other

appropriate relief pursuant to 29 U.S.C. § 216(b).

                            JURISDICTION AND VENUE

      10.       This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 (federal question jurisdiction) and 29 U.S.C. § 216(b) (FLSA).

      11.       Venue for this case lies with this Court pursuant to 29 U.S.C. § 1391

(b) (1) and (2) because a substantial part of events or omissions giving rise to the


                                             3
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 4 of 14




claims occurred within the jurisdiction of this Court and because Defendants are

located in this District and subject to personal jurisdiction in this District.

                                       PARTIES

      12.     Plaintiffs live in the State of Georgia.

      13.     At all times material to this action, Plaintiffs and those similarly

situated were “employees” of Defendants defined by § 203(e)(1) of the FLSA, and

worked for Defendants within the territory of the United States. Plaintiffs and those

similarly situated are further covered by §§ 203 and 207 of the FLSA for the period

in which they were employed by Defendants as dancers.

      14.     Defendant Fannie’s is an adult entertainment nightclub located at 4401

Fulton Industrial Blvd, Atlanta, Georgia 30336.

      15.     Defendant Fannie’s is a corporation formed under the laws of the State

of Georgia.

      16.     Defendants conduct business within this State and District.

      17.     Defendants maintained either actual or constructive control, oversight

and direction of Defendants’ business, including the employment and pay and

other practices of those operations of Plaintiff and others similarly situated

      18.     For purposes of this lawsuit, Defendant Fannie’s can be served through

its registered agent, Cary S. Wiggins, at 260 Peachtree Street, NW #401, Atlanta,

Georgia 30303.


                                            4
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 5 of 14




      19.    Upon information and belief, Defendant Fulton is an owner and

manager of Defendant Fannie’s and is subject to personal jurisdiction in the State of

Georgia for purposes of this lawsuit and can be served at 408 Middle Valley Ln,

Woodstock, Georgia 30189.

      20.    Upon information and belief, Defendant Peffer is an owner and

manager of Defendant Fannie’s and is subject to personal jurisdiction in the State of

Georgia for purposes of this lawsuit and can be served at 880 Old Mountain Road,

NW, Kennesaw, Georgia 30152.

      21.    At all times material to this action, pursuant to 29 U.S.C. § 207,

Plaintiffs and those similarly situated were employees who in any workweek were

engaged in commerce or the production of goods for commerce and Defendant

Fannie’s was an enterprise engaged in commerce or in the production of goods

for commerce as defined by § 203 of the FLSA, and had an annual gross volume of

sales which exceeded $500,000.

      22.    At all times material to this action, Defendants were “employers” of

Plaintiffs and those similarly situated as defined by § 203(d) of the FLSA.

      23.    The overtime provisions set forth in § 207 of the FLSA apply to

Defendants

      24.    Plaintiffs and others similarly situated are individuals who have worked

as dancers at Fannie’s in the three years prior to the filing of this lawsuit.


                                            5
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 6 of 14




                           FACTUAL ALLEGATIONS

      25.    At all times for the three years prior to the filing of this Complaint,

Defendants have employed female dancers at Defendant Fannie’s.

      26.    At all times for three years prior to the filing of this Complaint,

Defendants have categorized all dancers working at Defendant Fannie’s as

“independent contractors.”

      27.    At all times for the three years prior to the filing of the instant

Complaint, Defendants have not required entertainers to have any specialized

training or background. Defendants did not require applicants for dancing positions

to have any experience or training prior to hire.

      28.    At all times for the three years prior to the filing of this Complaint,

Defendants directly and indirectly controlled the dancers’ work schedules.

      29.    At all times for three years prior to the filing of this Complaint,

Defendants posted notices and work rules for its dancers in the dressing room and

imposed discipline upon its dancers, including fines, warnings, suspensions, and

terminations on dancers for infractions of its work rules.

      30.    At all times for the three years prior to the filing of this Complaint,

Defendants and other managers supervised dancers on a day-to-day basis including

exercising the supervisory authority to require dancers to change their attire.




                                          6
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 7 of 14




      31.    At all times for the three years prior to the filing of this Complaint,

Defendants had the discretion and authority to allow dancers to leave a work shift

early. However, if a dancer left a shift early, Defendants required that they either

pay a $20.00 fine or Defendants prohibited their return to dance for 5 days.

      32.    At all times for the three years prior to the filing of this Complaint,

Defendants employed a DJ who operated the music and determined the order and

rotation by which the dancers danced.

      33.    At all times for the three years prior to the filing of this Complaint,

Defendants maintained a dressing room for its dancers.

      34.    At all times for the three years prior to the filing of this Complaint,

Defendants bore all costs associated with advertising and marketing Defendant

Fannie’s.

      35.    At all times for the three years prior to the filing of this Complaint,

Defendants made capital investments in the facilities, maintenance, sound system,

lights, beverage and inventory; and made all hiring decisions regarding waitstaff,

security, dancers, managerial and other employees at Defendant Fannie’s.

      36.    At all times for three years prior to filing this Complaint, the DJ

maintained a sign-in sheet recording the time dancers reported to work. And, the

managers recorded the time each dancer left work at the end of their shift.




                                         7
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 8 of 14




      37.    Plaintiff Ray began working at Defendant Fannie’s as a dancer in

January, 2018 through March 24, 2020. Plaintiff Ray worked approximately five

days/shifts per week and approximately nine hours per day/shift. Plaintiff Ray

regularly worked more than forty hours per week.

      38.    Plaintiff Mitcham began working at Defendant Fannie’s as a dancer on

January 1, 2017 through March 22, 202. Plaintiff Mitcham worked approximately

three to six days/shifts per week and approximately eight hours per day/shift.

Plaintiff Mitcham, at times, worked more than forty hours per week.

      39.    Plaintiff Ringo began working at Defendant Fannie’s as a dancer in

September, 2018 through March 23, 2020. Plaintiff Ringo worked approximately

five days/shift per week and approximately eight hours per shift. Plaintiff Ringo, at

times, worked more than forty hours per week.

      40.    At all times for the three years prior to the filing of this Complaint,

Defendants failed to pay Plaintiffs any wages or compensation whatsoever and

Plaintiffs’ sole form of remuneration was the receipt of tips from the Defendants’

customers.

      41.    At all times for the three years prior to the filing of this Complaint and

as a condition of employment, for each shift worked, Defendants required dancers,

as a condition of their employment to pay kickbacks or fees including a $40 shift




                                          8
        Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 9 of 14




fee; a “tip out fee” at the end of each shift of $10 - $15 to the manager on duty; a

$20 fee to the DJ; and a fee each time a dancer used the VIP rooms with a customer.

      42.       At all times for the three years prior to the filing of this Complaint,

Defendants had a policy and procedure by which customers could get “money” by

permitting the bartender to charge their credit cards and in return, the bartender

would provide the customers with “Fannie’s Funds.” Fannie’s Funds was internal

money that the customers could use to buy drinks as well to pay dancers for tips and

dances. Prior to providing the customer with their Fannie’s Funds, the bartender

deducted ten percent as a fee. At the end of a shift, dancers would exchange the

Fannie’s Funds that they received during the shift for cash. However, the bartender

would then charge the dancers ten percent of the dancer’s Fannie’s Funds as a fee to

the dancer.

      43.       Because Defendants did not pay Plaintiffs and those similarly situated

any wages, Defendants did not pay Plaintiffs and those similarly situated the

federally required minimum wage and one-and-a-half times their regular rate of pay

when Plaintiffs and those similarly situated worked over forty hours in a given

workweek.

      44.       Upon information and belief, Defendant Fulton knew that under the

law, dancers at gentlemen clubs were legally “employees” not “independent

contractors.”


                                            9
          Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 10 of 14




      45.     Upon information and belief, Defendant Peffer knew that under the law,

dancers at gentlemen clubs were legally “employees” not “independent contractors.”

      46.     Defendants knew or showed reckless disregard for the fact that it

misclassified the dancers as independent contractors, and accordingly, failed to pay

these individuals minimum wage and overtime at the required rates under the FLSA.

      47.     Plaintiffs, on behalf of themselves and those similarly situated who

consent to representation, demand a trial by jury.

                    COUNT I – MINIMUM WAGE
          FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, ET. SEQ.

      48.     The above paragraphs are incorporated by reference as if fully set forth

herein.

      49.     This claim arises from Defendants’ willful violation of the Fair Labor

Standards Act, 29 U.S.C. § 201, et. seq., for failure to pay a minimum wage to

Plaintiffs and those similarly situated to which they were entitled.

      50.     The minimum wage provisions of the FLSA apply to Defendants.

      51.     Pursuant to the FLSA, 29 U.S.C. § 206, Plaintiffs and those similarly

situated were entitled to be compensated at a rate of at least $7.25 per hour.

      52.     Defendants were not allowed to avail itself of the federal tipped

minimum wage rate under the FLSA, 29 U.S.C. § 201, et. seq., because Defendants

provided no notice to employees of its intention to take a tip credit and because

Plaintiffs and those similarly situated were not allowed to keep all of their tip money.
                                          10
          Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 11 of 14




      53.     Defendants, pursuant to their policies and practices, refused and failed

to pay a minimum wage to Plaintiffs and those similarly situated.

      54.     By failing to compensate Plaintiffs and those similarly situated

minimum wage, Defendants violated their statutory rights under the FLSA.

      55.     The forgoing conduct, as alleged, constitutes a willful violation of the

FLSA.

      56.     Plaintiffs and those similarly situated who consent to representation,

seek damages in the amount of their respective unpaid minimum wage, the amount

of Plaintiffs’ paid kickbacks or fees, liquidated damages as provided under the

FLSA, 29 U.S.C. § 216(b), interest, and such other legal and equitable relief as the

Court deems proper.

      57.     Plaintiffs and those similarly situated who consent to representation,

seek recovery of attorneys’ fees and costs to be paid by Defendants as provided by

the FLSA, 29 U.S.C. § 216(b).

                    COUNT II – OVERTIME WAGE
          FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, ET. SEQ.

      58.     The above paragraphs are incorporated by reference as if fully set forth

herein.

      59.     This claim arises from Defendants’ willful violations of the Fair Labor

Standards Act, 29 U.S.C. § 201, et. seq., for failure to pay overtime compensation to

Plaintiffs and those similarly situated to which they were entitled.
                                          11
           Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 12 of 14




          60.   The overtime provisions of the FLSA, 29 U.S.C. § 201, et. seq., apply

to Defendants.

          61.   Pursuant to the FLSA, 29 U.S.C. § 207, Plaintiffs and those similarly

situated were entitled to be compensated at one-and-a-half times their regular rate of

compensation for all hours worked over forty hours in any given workweek.

          62.   Defendants, pursuant to their policies and practices, refused and failed

to pay any wage at all to Plaintiffs and those similarly situated.

          63.   Defendants did not pay one-and-a-half times Plaintiffs’ regular rate for

hours worked in excess of forty hours per week because Defendants paid no wages

at all.

          64.   The forgoing conduct, as alleged, constitutes a willful violation of the

FLSA.

          65.   Plaintiffs, on behalf of themselves and those who consent to

representation, seek damages in the amount of their respective unpaid overtime

wages, an amount Plaintiffs paid in kickback or fees, liquidated damages as provided

under the FLSA, 29 U.S.C. § 216(b), interest, and such other legal and equitable

relief as the Court deems proper.

          66.   Plaintiffs, on behalf of themselves and those who consent to

representation, seek recovery of attorneys’ fees and costs to be paid by Defendants

as provided by the FLSA, 29 U.S.C. § 216(b).


                                            12
       Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 13 of 14




                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, on behalf of themselves, and all other similarly

situated who consent to representation, pray for judgment against Defendants as

follows:

      a. Issuance of notice pursuant to 29 U.S.C. U.S.C. § 216(b) as soon as

           possible to all dancers who worked for Defendants during any portion of

           the three years immediately preceding the filing of this action. Generally,

           this notice should inform them that this action has been filed, describe the

           nature of the action, and explain their right to opt into this lawsuit without

           fear of reprisal, retaliation, or abuse by Defendants;

      b. Judgment against Defendants for an amount equal to Plaintiffs’ unpaid

           back wages and overtime wages;

      c. An equal amount to Plaintiffs’ damages as liquidated damages;

      d. Judgement against Defendants for an amount equal to all kickback and fees

           paid by Plaintiffs;

      e. Judgment against Defendants that their violations of the FLSA were

           willful;

      f. An award of prejudgment interest; and

      g. All costs and attorneys’ fees incurred in prosecuting these claims.




                                           13
Case 1:21-cv-00864-SDG Document 1 Filed 03/02/21 Page 14 of 14




                           MARTIN & MARTIN, LLP

                            By:   /s/Kimberly N. Martin
                                  Kimberly N. Martin
                                  kmartin@martinandmartinlaw.com
                                  Georgia Bar No. 473410
                                  Thomas F. Martin
                                  tfmartin@martinandmartinlaw.com
                                  Georgia Bar No. 482595

                                  MARTIN & MARTIN, LLP
                                  Post     Office      Box       1070
                                  Tucker, Georgia 30085-10170
                                  Telephone 404.313.5538




                             14
